Citation Nr: 0730347	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  06-13 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver, as due to exposure to ionizing radiation.

2.  Entitlement to service connection for back disability 
(claimed as deteriorating bones), as due to exposure to 
ionizing radiation.  

3.  Entitlement to service connection for back disability, as 
secondary to cirrhosis of the liver.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2005 rating decision in which the RO denied 
the veteran's claims of service connection for cirrhosis of 
the liver and for a back condition.  In January 2006, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in April 2006, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in April 2006.

In July 2007, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing, the veteran requested, and the undersigned granted, 
a 60-day abeyance period within which to submit additional 
evidence.  In September 2007, the veteran's representative 
submitted, along with a waiver of RO jurisdiction, two 
private doctors' statements.  The Board accepts this evidence 
for inclusion in the record.  See 38 C.F.R. § 20.800 (2007).

As explained in more detail, below, the Board has 
recharacterized the appeal as encompassing the matters set 
forth on the title page.  The Board decision on the matter of 
secondary service connection for back disability is set forth 
below.  The claims for service connection for cirrhosis of 
the liver and for back disability, each as due to exposure to 
ionizing radiation, are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  There is no medical evidence that even suggests a medical 
relationship between any current back disability and 
cirrhosis of the liver.


CONCLUSION OF LAW

The criteria for service connection for a back disability as 
secondary to cirrhosis of the liver are not met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131,5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a July 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for 
secondary service connection, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  That letter also requested 
that the veteran send the RO any medical reports that he had 
and also specifically asked that he provide any evidence in 
his possession pertaining to the claim.  Clearly, this 
letters meets both Pelegrini's content of notice requirements 
and the VCAA's timing of notice requirements.  

The Board also notes that, in February 2007, the RO provided 
to the appellant information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, apparently in 
view of Dingess/Hartman (cited to above).  However, to the 
extent that the five elements of a claim for service 
connection are also applicable to a claim for secondary 
service connection, the Board finds that the appellant is not 
prejudiced by the timing of such notice.  After issuance of 
the notice, and opportunity for the appellant to respond, the 
March 2007 SSOC reflects readjudication of the claim.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  In any event, because the Board's decision herein 
denies the claim for service connection for back disability 
as secondary to cirrhosis of the liver, no disability rating 
or effective date is being, or is to be, assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records and post-service private 
and VA medical records from the Little Rock, Arkansas, VA 
Medical Center (VAMC).  Also of record is the transcript of 
the veteran's July 2007 Board hearing, as well as various 
long with various written statements submitted by the veteran 
and his representative, on his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through the notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at  543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

After a full review of the record, to include the medical 
evidence, the testimony of the veteran, and the statements of 
the veteran and his representative, and in light of the 
above-noted legal authority, the Board finds that service 
connection for any back disability as secondary to cirrhosis 
of the liver must be denied.  

The medical evidence shows a diagnosis of severe lumbar 
stenosis in November 2005.  In a July 2007 statement, Dr. 
Holmes indicated that the veteran has degenerative bone 
disease which may be related to unknown amount of radiation 
exposure in 1954 and 1956 while serving in the Marine Corp.  
The record also shows diagnoses of cirrhosis of the liver.  
Hence, current back disability and cirrhosis of the liver are 
both medically shown.  The question, however, is whether 
there exists a medical relationship a current back disability 
and cirrhosis of the liver.

The Board notes that a claim for secondary service connection 
requires, as a pre-requisite, a grant of service for the 
primary condition.  While service connection is not currently 
in effect for cirrhosis of the liver, there is a pending 
claim for service connection for that disability.   However, 
regardless of whether service connection for cirrhosis of the 
liver is ultimately granted, the fact remains that there 
simply is not medical evidence whatsoever that even suggests 
a medical relationship between any diagnosed back disability 
and cirrhosis of the liver.  An August 2003 private medical 
statement of Dr. Hardin noted that studies for chronic liver 
disease were normal suggesting that alcohol was the primary 
culprit.  As noted above, the July 2007 statement of Dr. 
Holmes relates bone disease of the back to possible radiation 
exposure but does not in any way relate such condition to 
cirrhosis of the liver.  There is otherwise no medical 
evidence of a relationship between back and liver 
disabilities.  Without medical evidence of such a nexus, 
there is simply no basis on which to grant the claim; hence, 
the appeal as to this matter must be denied.  

In short, the medical evidence currently of record does not 
support a secondary the appellant's claim, and neither he nor 
his representative has identified any existing evidence that 
would, in fact, support the claim. 

In adjudicating the claim, the Board has considered the 
appellant's and his representative's written and oral 
assertions; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim 
turns on medical matter of medical relationship, and 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent 
evidence supports a grant of service connection for back 
disability as secondary to cirrhosis of the liver, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for back disability, as secondary to 
cirrhosis of the liver, is denied.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the remaining matters on appeal is warranted.

The veteran has claimed service connection for cirrhosis of 
the liver and for a back disability (claimed as deteriorating 
bones), each as due to in-service exposure to ionizing 
radiation.  

The service medical records include an Individual Radiation 
Exposure Record showing that the veteran attended an atomic 
detonation on March 22, 1955 at Camp Desert Rock, Las Vegas, 
Nevada and had received 125 milliroentgens.  

The medical evidence reflects that the veteran has been 
diagnosed with cirrhosis of the liver.  An August 2007 of Dr. 
Fleckenstein indicated that cirrhosis was labeled as 
cryptogenic as no definite etiology has been diagnosed in the 
past.  It was stated that it is possible that this is related 
to steatohepititis or past toxic exposures.  The veteran has 
also been diagnosed with severe lumbar stenosis.  In a July 
2007 statement, Dr. Holmes indicated that the veteran has 
degenerative bone disease which may be related to unknown 
amount of radiation exposure in 1954 and 1956 which serving 
in the Marine Corp.  

The Board notes that neither of the claimed conditions is a 
radiogenic disease as defined by regulation.  See 38 C.F.R. 
§§ 3.309(d)(2), 3.311(b)(2).  However, 38 C.F.R. 
§ 3.311(b)(4) provides that if a claim based on alleged 
radiation exposure is for a disease other than one of those 
listed in § 3.311(b)(2), VA shall nevertheless consider the 
claim under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.

In light of the private medical statements submitted by the 
veteran and his documented exposure to ionizing radiation 
during service, the Board finds that the RO should follow the 
provisions of 38 C.F.R. § 3.311 as regards development of 
radiation claims, to include obtaining a dose estimate and 
referral to the Undersecretary for Benefits for further 
consideration of the claims in accordance with 38 C.F.R. § 
3.311(c) (2007), to include requesting an advisory medical 
opinion from the Under Secretary of Health.  

While the matters are in remand status, the RO should also 
obtain and associate with the claims file all outstanding VA 
medical records.  The claims file currently includes 
outpatient treatment records from the Little Rock VA Medical 
Center (VAMC) dated from February to July 2006.  In a 
February 2007 statement, the veteran indicated that he had 
received treated at the Little Rock VAMC in 2006 for the 
claimed conditions.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
since July 2006 from Little Rock VAMC, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2006) as regards 
requests for records from Federal facilities. 

Further, to ensure that due process requirements are met and 
the record before the examiner is complete, the RO should 
also give the veteran another opportunity to present 
information and evidence pertinent to either or both claims 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should request that the 
appellant submit all evidence in his possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal.  For the sake of efficiency, the RO's adjudication of 
the claims should include consideration of additional 
evidence received during the July 2007 Board hearing, 
notwithstanding the waiver of RO consideration of such 
evidence.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Little 
Rock VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's liver and/or back, from 
July 2006 to the present.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
or both claims remaining appeal that is 
not currently of record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  Pertinent to the matters of service 
connection for cirrhosis of the liver and 
for back disability (claimed as 
deteriorating bones), on the basis of in-
service radiation exposure, the RO should 
undertake the appropriate steps to be 
completed in the dose assessment 
development phase, in accordance with 38 
C.F.R. § 3.311(a)(2).  Thereafter, a 
summary of the case should be referred to 
the Undersecretary for Benefits for 
further consideration of the claims in 
accordance with 38 C.F.R. § 3.311(c) 
(2007), to include requesting an advisory 
medical opinion from the Under Secretary 
of Health.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
development, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claims remaining on appeal in light of 
all pertinent evidence (to include that 
submitted during the July 2007 Board 
hearing) and legal authority.

7.  If either benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


